Citation Nr: 1431542	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1964 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and April 2007 decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

In October 2010, the Board issued a decision denying entitlement to service connection for PTSD and for diabetes.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in August 2011, on the basis of a Joint Motion for Remand, vacated the Board's decision and remanded the matters for additional appellate consideration.

The Board, in turn, remanded the issues for additional development consistent with the Court's directives in August 2012.  The case has now been returned to the Board.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a heart condition, to include as due to herbicide exposure, appears to been raised by the Veteran in July 2010 correspondence (Vol. 3), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.





FINDINGS OF FACT

1.  Neither diabetes nor PTSD was first manifested during active duty service or the first post-service year.

2.  The Veteran did not serve in Vietnam with "boots on the ground" or in the Brown Water Navy; exposure to herbicides is not presumed or factually established.

3.  The Veteran did not engage in combat with the enemy.

4.  There is no competent and credible evidence verifying the occurrence of a stressor event during service, nor are allegations of fear of hostile enemy action consistent with the facts and circumstances of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2004, August 2005, March 2006, December 2006, and December 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), service personnel records (SPRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Among the secured records are those VA notes covering the period of June 2002 to September 2002, requested in the Board's August 2012 remand at the direction of the Court; this represents full compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has reported that he has received Social Security Administration (SSA) disability benefits, but those records have not been obtained in their entirety; the Veteran submitted select records in 1980.  However, the Board finds that the Veteran is not prejudiced by the failure to secure complete SSA records; the Veteran has not argued that these records are necessary to any adjudication of his claims.  While they do clearly involve allegations of psychiatric impairment, the proceeding focused entirely upon disability stemming from a post-service work incident, and psychiatric impairment secondary to that.  There is no indication that SSA records would include information regarding in-service stressors or the circumstances of his service.  The period involved also encompasses a time prior to the diagnosis of diabetes.  There is no duty to obtain records, even Federal records, which are not relevant.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

No VA examinations have been afforded the Veteran.  None are required, however.  Medical records are sufficient to establish current diagnoses, as well as a nexus, should any in-service stressor be established.  An examination would not be relevant to a determination regarding verification of the stressor allegations.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period; diabetes, with a presumptive period of one year following separation from service, is a listed disability..  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Service connection may also be presumed for certain listed diseases when manifested to a compensable degree in a Veteran who has been exposed to an herbicide agent such as was used in Vietnam or along the DMZ in Korea.  38 C.F.R. § 3.307(a)(6).  Type II diabetes is a listed disease, and the presumptive period is any time following exposure.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A Veteran is presumed exposed to herbicides if he served or was present in country, with "boots on the ground" or in the rivers (Brown Water), in Vietnam between January 9, 1962, and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As is noted above, private and VA treatment records establish the presence of current diagnoses of PTSD and type II diabetes.  In the case of PTSD, doctors have repeatedly related such to one or more of the stressors alleged by the Veteran to have occurred during active duty, in Vietnam or the Philippines.  With regard to diabetes, the Veteran does not allege, nor does the evidence show of any medical provider indicate, that the condition was first manifested on active duty or within the first post-service year.  The Veteran alleges instead, and doctors also opine, that the disease is caused by in-service exposure to herbicides.

Resolution of the controversy on appeal, then, hinges on a determination as to whether the Veteran's allegations of Vietnam service, and the circumstances thereof, can be verified.  Doing so would establish both the nexus between stressor and diagnosis, and exposure to herbicides, triggering the presumption.

Unfortunately, the Board must find that the preponderance of the evidence is against a finding that the Veteran ever served in Vietnam; neither stressors nor herbicide exposure are shown.

The Veteran alleges that as a small craft pilot aboard the aircraft carrier U.S.S. Enterprise, he was assigned additional duties dealing with the repair of Swift Boats in Subic Bay, Republic of the Philippines.  Boats which had been damaged in Vietnam were shipped to the U.S. naval base at Subic, and the Veteran would oversee their repair and return to Vietnam while the U.S.S. Enterprise was in port.  This occurred on two occasions in 1966.  Indeed, service personnel records document that in March 1966 and again in December 1966, the Veteran was temporary transferred off the carrier for temporary additional duty (TAD).  The Board finds the Veteran's allegations up to this point consistent with the circumstances of his service and contemporary personnel records; they are credible.

However, the Veteran further alleges that during the second period of TAD, after loading the repaired boats onto a transport, he accompanied the LSD (landing ship, dock) to Vietnam.  Once there, he was tasked with piloting a Swift Boat on "special operation" river patrols; which he did through his discharge in March 1967.  He reports that in the course of these piloting duties, he was engaged in combat.  A Marine gunner was killed on his boat on January 8, 1967, and another boat was blown up by a mine, with the loss of the whole crew.  These represent his main stressor allegations.

The Board finds the Veteran's reports of travel to Vietnam and piloting patrol boats in combat as part of the Brown Water navy to be not credible.  Neither SPRs nor STRs list in any way travel to or presence in Vietnam; his TAD orders specify his temporary station was the naval station in Subic Bay, not anywhere in Vietnam.  Particularly important is the fact that STRs for the period of December 1966 to March 1967 show several incidents of treatment, for a cold and an STD, in Olongapo, Philippines, or aboard the U.S.S. Enterprise.  The records contradict the Veteran's account, and would make TAD in Vietnam highly unlikely.

Nevertheless, the Veteran has attempted to bolster his claims through inference.  The Veteran's representative, pointing out that Swift Boat crew records are not maintained by the service department as permanent records, refers to crew listings from a Swift Boat Veterans group, www.swiftboats.net, as evidence that boats were sent to Subic Bay for repairs, and hence some part of the Veteran's allegations are credible.  However, this same site, at the pages referenced in the Veteran's May 2014 Informal Hearing Presentation (IHP), fails to record any indication that the Veteran served with the boats in action in Vietnam.  While the records are admittedly unofficial and the organization itself notes that it has the names of only about 2,700 of the estimated 3,600 sailors who served on the boats, the evidence does tend to go against the credibility of the Veteran's allegations.  

Further, the Veteran has attempted to contact other service members to report on his activities.  This would be competent evidence.  However, the sole buddy contacted could say only that the Veteran was taken off the U.S.S. Enterprise for duty in Subic Bay.  He knew nothing of his actual duties or where the Veteran had been.

Finally, the Board notes that the Veteran has reported several facts and occurrences in connection with his alleged stressors which can be disputed by science or history, undercutting his credibility generally, as well as contradicting his specific allegations.  For example, he reported during an August 2008 VA mental health appointment that he had served in Vietnam for three years, which is a misstatement of the facts, and noted a such by the doctor.  He also stated at that time that one of his duties was to return repaired Swift Boats to Vietnam from the Philippines, a trip that would take "4-5 hours" across open sea.  This would equate to a nautical speed of about 165 knots, or 190 miles per hour, for the about 950 mile trip.  This allegation is patently incredible, whether traveling by Swift Boat or LSD.

The Veteran has repeatedly alleged that a Marine aboard his boat was killed on January 8, 1967.  The IHP notes that three Marines were killed on that day, according to www.thewall-usa.com.  All are listed as due to "ground fire."  Further, the listing of all Swift Boat casualties on www.swiftboats.net includes no deaths on that date, and no Marines at all.  The Board would further note that the Veteran was treated for an STD from January to March 1967 in the Philippines, as documented in STRs.

The Veteran's allegations are also disproven with regard to the sole non-Vietnam stressor alleged.  He states that around February 1966, the mayor of Olongapo (located on Subic Bay), in the Philippines, was decapitated by Muslim terrorists, and his head was displayed on a pole.  In fact, public records show that the first mayor of Olongapo, James L. Gordon, was killed in February 1967, by a gunshot wound to the head, fired by a released prisoner.  There was no tie to any terrorist groups, but several criminal enterprises were alleged to be involved.  The Veteran's account did not happen as he alleges.  The details vary substantially, and even if one were to presume that such variation was minor, the actual event occurred when the Veteran alleges he was in Vietnam participating in special operations.

The Veteran and his representative have argued that amendments to the regulations governing verification of PTSD stressors, which relaxed the standard of proof for Veterans claiming a stressor related to fear of hostile military or terrorist activity, should apply to his claim.  However, as is discussed above, the Veteran was never placed in a position where he was threatened by hostile enemy action.  He was not closer to Vietnam than Yankee Station off the coast, in blue water aboard the U.S.S. Enterprise.  He did not travel to Vietnam.  Further, his allegation with regard to terrorist activity is disproven; it either did not occur at all, or did in a far different fashion when he has stated he was not present.  The Veteran was not threatened.

Finally, the Board must note with regard to herbicide exposure that the Veteran does not allege, and there is no evidence of, actual herbicide exposure.  Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).  He does not state that he sprayed agent orange or was in an area (other than the debunked allegation of service in Vietnam) where the chemicals were used.  No records show such, either.  As is noted, the ship he was stationed aboard was an aircraft carrier and would therefore have stayed well beyond the coast, and would not have been subject to herbicides.  See Notice Department of Veterans Affairs, Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 19, 2012).

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for PTSD and for diabetes mellitus, type II, is not warranted.


ORDER

Service connection for PTSD is denied.

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


